DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wilkins et al. (USpgpub 20190257397).
	Regarding claim 1, Wilkins et al. discloses an adjustable tie rod, comprising: a screw rod (254) defining a first end (256) of the adjustable tie rod, wherein the screw rod comprises a threaded portion (at 254), wherein an overall length of the adjustable tie rod is defined as a distance between the first end and a second end (200, 202) of the adjustable tie rod, along a longitudinal axis of the adjustable tie rod; a tie rod shaft (204) extending between and coupling the first end and the second end; a gearbox (108 or housing for worm, worm gear) fixed with respect to the tie rod shaft; and an adjustment actuator (116, 302 and/or tool connected to this socket) operatively coupled to the gearbox such that selective actuation of the adjustment actuator causes translation of the screw rod along the longitudinal axis and with respect to the gearbox when the first end is prevented from rotating about the longitudinal axis (this is capable of said translation), thereby adjusting the overall length of the adjustable tie rod (evident from figures 4a, 4b).  

the gearbox comprises a planetary gear (fig.4b, 110) rotatably engaged with the threaded portion of the screw rod.  
Regarding claim 3, Wilkins discloses the adjustable tie rod according to claim 2, wherein the adjustment actuator comprises an adjustable knob (116 reads on a knob or even the tool connected to it could read on a knob) configured to rotate a worm gear via selective rotation of the adjustable knob, wherein the worm gear is engaged with the planetary gear of the gearbox such that rotation of the worm gear causes corresponding rotation of the planetary gear about the longitudinal axis (evident in fig.4a, 4b).  
Regarding claim 4, Wilkins discloses the adjustable tie rod according to claim 2, wherein rotation of the planetary gear causes translation of the screw rod along the longitudinal axis and with respect to the gearbox when the first end is prevented from rotating about the longitudinal axis, thereby adjusting the overall length of the adjustable tie rod (evident from figs. 4a, 4b; the device is capable of this functionality).  
Regarding claim 5, Wilkins discloses the adjustable tie rod according to claim 2, wherein at least a portion of the threaded portion is positioned within the planetary gear and engaged with an internal threaded region of the planetary gear (seen in fig.4a).  
Regarding claim 6, Wilkins discloses the adjustable tie rod according to claim 3, wherein the worm gear is positioned to engage an external threaded region of the planetary gear (seen in fig.4a).  
Regarding claim 7, Wilkins discloses the adjustable tie rod according to claim 3, wherein the worm gear is coupled to the adjustable knob such that selective rotation of the adjustable knob rotates the worm gear and the planetary gear (evident in fig.3 and figs. 4a, 4b).  
(washer 214 reads on a thrust bearing by virtue of being a thrust washer which receives the axial load of the gear) and a second thrust bearing (230 reads on a thrust bearing by virtue of receiving axial load of the gear), wherein the first thrust bearing and the second thrust bearing are longitudinally separated from one another by the planetary gear (seen in fig.4a), and wherein the first thrust bearing and the second thrust bearing are configured to allow rotation of the planetary gear about the longitudinal axis and with respect to the tie rod shaft (evident from figures).  
Regarding claim 11, Wilkins discloses the adjustable tie rod according to claim 3, further comprising: a first worm gear ball bearing (fig.3, 276; paragraph 40 describes it potentially being a ball bearing), wherein the first worm gear ball bearing is positioned between the adjustable knob and the worm gear (seen in fig.3); and a second worm gear ball bearing (fig.3, 276; paragraph 40), wherein the second worm gear ball bearing is positioned between the worm gear and an end cap of a worm gear housing that houses the worm gear (seen in fig.3)(it is further important to note that 280 is another set of bearings for the worm and the use of ball bearings is old and well known for these types of gearings).  
Regarding claim 12, Wilkins discloses the adjustable tie rod of according to claim 3, wherein selective rotation of the adjustable knob in a first direction increases the overall length of the adjustable tie rod, and wherein selective rotation of the adjustable knob in a second direction decreases the overall length of the adjustable tie rod (this functionality is evident in figures 4a, 4b).  
Regarding claim 13, Wilkins discloses the adjustable tie rod according to claim 1, wherein the adjustable tie rod is adjustable between a minimum overall length configuration and (all this functionality is evident from figures 4a, 4b; the adjustability is done via the translation of the screw/gear mechanism and clearly would result in positions with more or less threading within the gearbox).  
Regarding claim 14, Wilkins discloses the adjustable tie rod according to claim 1, wherein the overall length of the adjustable tie rod is configured to be adjusted in-place in a structural assembly (Absent any further particular structure being claimed that is responsible for said “configuration”, it would follow that the structure already claimed should be responsible for said functionality. Further Applicant’s specification has not clearly defined any further particular structure which must be read into the claim. In other words there is no evidence of this clause being a 112 f and thus there is no further structure to be read into the claim. Thus the term “configured to be adjusted in place” in the manner utilized does not add anything to this apparatus claim other than a capability of said structure already claimed).  
Regarding claim 15, Wilkins discloses the adjustable tie rod according to claim 1, wherein the overall length of the adjustable tie rod is configured to be adjusted under load (Absent any further particular structure being claimed that is responsible for said “configuration”, it would follow that the structure already claimed should be responsible for said functionality. Further Applicant’s specification has not clearly defined any further particular structure which must be read into the claim. In other words there is no evidence of this clause being a 112 f and thus there is no further structure to be read into the claim. Thus the term “configured to be adjusted under load” in the manner utilized does not add anything to this apparatus claim other than a capability of said structure already claimed).  .  
Regarding claim 16, Wilkins discloses an aircraft comprising at least one adjustable tie rod according to claim 1 (absent there being any positive recitation of Aircraft structure within the body of the claim, the preamble breaths no light into this claim and thus does not further limit what is already in the claim. The claim is merely limited to the adjustable tie rod which is disclosed in Wilkins and further Wilkins could be utilized in an aircraft).  
Regarding claim 17, Wilkins discloses all the limitations of this claim. This claim contains the combination of limitations from numerous previous claims which have all been rejected and notated above, Please refer to those rejections. All these limitations are readily seen in the figures of the art. 
Regarding claim 18, Wilkins discloses a method, comprising: securing a first end and a second end of an adjustable tie rod such that the first end and the second end are prevented from rotating about a longitudinal axis of the adjustable tie rod (evident from figures 4a, 4b), wherein the adjustable tie rod comprises: a screw rod, wherein the screw rod defines the first end, wherein the screw rod comprises a threaded portion, wherein the second end is opposite the first end, and wherein an overall length of the adjustable tie rod is defined as a distance between the first end and the second end along the longitudinal axis of the adjustable tie rod; a tie rod shaft extending between and coupling the first end and the second end; a gearbox fixed with respect to the tie rod shaft; and an adjustable knob operatively coupled to the gearbox such that selective rotation of the adjustable knob causes translation of the screw rod along the (all of these limitations have been rejected in previous dependent claims notated above, please refer to those annotations).  
Regarding claim 19, Wilkins discloses the method according to claim 18, wherein the rotating the adjustable knob comprises: rotating the adjustable knob in a first direction, thereby increasing the overall length of the adjustable tie rod; and rotating the adjustable knob in a second direction, thereby decreasing the overall length of the adjustable tie rod (evident from figures 3 and 4a,4b).  
Regarding claim 20, Wilkins discloses the method according to claim 18, wherein the rotating the adjustable knob is performed while the adjustable tie rod is in-place in a structural assembly (Absent any further particular structure being claimed that is responsible for said “configuration”, it would follow that the structure already claimed should be responsible for said functionality. Further Applicant’s specification has not clearly defined any further particular structure which must be read into the claim. In other words there is no evidence of this clause being a 112 f and thus there is no further structure to be read into the claim. Thus the term “configured to be adjusted in place” in the manner utilized does not add anything to this claim other than a capability of said structure already claimed).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (USpgpub 20190257397) in view of Scheck et al. (DE 4422529 A1).
Regarding claim 8, Wilkins et al. fails to disclose the use of a locking mechanism, wherein the locking mechanism, when engaged, is configured to prevent rotation of the worm gear, thereby preventing changes to the overall length of the adjustable tie rod when the locking mechanism is engaged.  
Scheck et al. teaches the concept of utilizing a locking mechanism (fig.2, 3a, 23a), wherein the locking mechanism, when engaged, is configured to prevent rotation of the worm gear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gearing mechanism, in particular the worm gear disclosed in Wilkins, to make use of a locking mechanism as taught and/or suggested by Scheck et al. in order to provide the predictable result of providing a further control of the actuator by locking it for safety reasons or providing added security via the locking engagement of the worm, thus preventing unintentional actuation of the device during loading.
It follows that upon making the combination the tierod adjustment mechanism in Wilkins would have the functionality of preventing actuating of the assembly.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (USpgpub 20190257397) in view of Scheck et al. (DE 4422529 A1) and further in view of Lumley (GB 2175637A).
Regarding claim 9, Wilkins in view of Scheck et al. disclose a locking mechanism (note it is arguable that the set screw shown in fig.2 of Scheck could read on a thumb screw by virtue of at least in part being actuated via a thumb, however for purpose of providing a stronger prima facie case of obviousness, a teaching will be provided).
The combination does not explicitly disclose a thumb screw (in the form applicant has disclosed) as the locking mechanism.
Lumley teaches the concept of utilizing a thumb screw (fig.2) instead of a set screw or screw of a worm drive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the set screw to be in the form of a thumb screw in order to provide the same predictable result of facilitating an easy actuation of the locking mechanism via manual engagement. It is important to note that the use of thumb screws per se is old and well known in the art and are often used for the purpose of worm screws or set screws.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656